Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 2, 2019                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  155405 & (54)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                   SC: 155405                         Elizabeth T. Clement
  In re J. J. GUIDO-SEGER, Minor.                                  COA: 333529                        Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   Livingston CC Family Division:
                                                                   2015-014958-NA

  _______________________________________/

        On order of the Court, the motion to expedite the appeal is GRANTED. By order
  of August 22, 2018, the application for leave to appeal the February 7, 2017 judgment of
  the Court of Appeals was held in abeyance pending the decision in In re Ferranti, Minor
  (Docket Nos. 157907-8). The case having been decided on June 12, 2019, 504 Mich ___
  (2019), the application is again considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 2, 2019
         s0730
                                                                              Clerk